Opinion filed January 30, 2014




                                       In The


        Eleventh Court of Appeals
                                     ___________

                                 No. 11-13-00222-CR
                                     ___________

                 RAFAEL HERNANDEZ, JR., Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee



                     On Appeal from the 104th District Court
                                 Taylor County, Texas
                           Trial Court Cause No. 18698B



                      MEMORANDUM OPINION
      Appellant, Rafael Hernandez, Jr., entered an open plea of guilty to the
charged offense of burglary of a habitation and to the allegation that he used a
deadly weapon during the commission of the offense.        After a presentence
investigation report was prepared, the trial court convicted Appellant, made an
affirmative deadly weapon finding, and assessed Appellant’s punishment at
confinement for fifteen years. We dismiss the appeal.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous. Counsel has provided Appellant with a copy of the brief and
advised Appellant of his right to review the record and file a response to counsel’s
brief. A response has not been filed.1 Court-appointed counsel has complied with
the requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman,
252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978);
Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173 (Tex.
App.—Eastland 2005, no pet.). Following the procedures outlined in Anders and
Schulman, we have independently reviewed the record, and we agree that the
appeal is without merit and should be dismissed. Schulman, 252 S.W.3d at 409.
        We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that he may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.


        1
          This court granted a motion for extension filed by counsel and gave Appellant fifty-nine days in which to
exercise his right to file a response to counsel’s brief.


                                                        2
      The motion to withdraw is granted, and the appeal is dismissed.


                                                  PER CURIAM


January 30, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        3